Citation Nr: 0114782	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  96-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of prostate 
surgery, to include impotency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied compensation under the 
provisions of 38 C.F.R. § 1151 for residuals of prostate 
surgery.

In June 1996, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO; a transcript of 
which has been associated with the claims file.

In April 1998, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

This case was remanded in December 1998 and again in June 
2000 for additional development and adjudicative actions.  
The case has been returned to the Board for further appellate 
review. 


FINDING OF FACT

There is competent evidence attributing the diagnosis of 
impotence to vascular insufficiency.


CONCLUSION OF LAW

Residuals of prostate surgery, to include impotency, were not 
the result of VA hospitalization.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Essentially, the veteran claims he developed impotence 
following transurethral resection of the prostate that he 
underwent at a VA facility in February and March 1980.

A February 1980 VA hospitalization summary report shows the 
veteran was admitted with a several-year history of 
prostatism, including nocturia and hesitancy.  The examiner 
noted the veteran had a past history of aorto-coronary bypass 
and cholecystectomy.  He underwent a transurethral resection 
of the prostate on February 21, 1980.  The pathology report 
revealed nine grams of prostatitic hyperplasia.  The examiner 
stated that on the sixth postoperative day, the veteran 
complained of difficulty voiding after the catheter had been 
removed, and subsequently went into acute urinary retention 
and required catheter drainage.  A cystoscopy was performed, 
which revealed that considerable prostatic tissue remained, 
and the veteran underwent a second transurethral resection of 
the prostate on March 4, 1980.  Additional grams of tissue 
were removed.  The pathology report showed benign prostatic 
hyperplasia.  The examiner stated the Foley catheter was 
removed on the third postoperative day, and that the veteran 
continued to have an uneventful postoperative recovery.  He 
stated the veteran had no complaints other than depression.

A September 1980 VA hospitalization summary report showed 
that the veteran underwent a penile blood flow study and an 
insertion of a penile prosthesis.  The examiner noted the 
veteran had a medical history of arteriosclerotic cerebral 
vascular disease and had been complaining of impotence for 
one year.  The penile blood study was reported to be within 
normal limits, and a psychiatric consultation was noted to be 
unremarkable.  

A March 1995 VA examination report shows the veteran reported 
erectile dysfunction since his transurethral resection of the 
prostate.  The veteran denied having diabetes.  The examiner 
noted the veteran had a heart condition.  The veteran denied 
any voiding problems.  The examiner examined the veteran and 
entered a diagnosis of erectile dysfunction with decreased 
libido, status post malleable penile prosthesis and history 
of benign prostatic hyperplasia, status post transurethral 
resection of the prostate.

At a June 1996 RO hearing, the veteran testified he had had 
prostate problems in 1980, at which time, he underwent 
surgery related to the problems.  He noted that after the 
first transurethral resection of the prostate, he was unable 
to urinate and had to undergo a second transurethral 
resection.  The veteran stated he began having sexual 
problems after the second surgery.  He stated he did not have 
sexual problems prior to either surgery.  The veteran 
testified he then had a prosthesis put in to assist him with 
his sexual dysfunction.  The veteran's spouse corroborated 
the veteran's statement that he had not had sexual problems 
prior to the transurethral resections of the prostate.  She 
stated that the prosthesis did not remove the problem, and 
that their marriage had been strained as a result of the 
sexual dysfunction.  The veteran stated he was not told of 
the possible consequences of undergoing a transurethral 
resection of the prostate.  The veteran stated that following 
his first transurethral resection of the prostate, he 
overheard a doctor say that the veteran had been butchered 
and had to be operated on a second time.

At an April 1998 hearing before the undersigned Board Member, 
the veteran stated he had undergone the first transurethral 
resection of the prostate because of an enlarged prostate.  
He stated the operation was unsuccessful because, following 
the surgery, he was unable to urinate.  The veteran testified 
he had to undergo a second transurethral resection.  He 
stated that when he left the hospital, everything seemed to 
be okay.  The veteran added that four to five weeks later, he 
tried to be intimate with his spouse, which was unsuccessful 
because of the penile dysfunction.  He stated that prior to 
the surgery, he did not have problems being intimate with his 
spouse.  The veteran added he had to have a penile prosthesis 
put in, which assisted him, but that he still had penetration 
problems.  He noted he was still having that same problems at 
the current time.  The veteran stated he did not have much 
feeling in his penis since the 1980 surgery.

A February 1999 VA examination report shows diagnoses of 
erectile dysfunction and coronary artery disease.

A May 1999 VA examination report shows the veteran reported 
that following his transurethral resections of the prostate, 
he developed erectile dysfunction.  He complained of 
decreased sensation in his penis, which made it difficult for 
him to be intimate with his spouse.  The examiner noted the 
veteran's medical history of hypertension, coronary artery 
disease, cerebrovascular accident, and having undergone 
coronary artery bypass times two.  The examiner stated the 
veteran complained of decreased blood flow in his penis, 
which the examiner stated was vascular in etiology.  The 
examiner opined the following:

The initial erectile dysfunction most 
likely was secondary to his vascular 
disease since he has had coronary artery 
disease which indicated that he had 
significant peripheral vascular disease 
and that the occurrence of his erectile 
dysfunction following his transurethral 
resection in 1982 coincided with the 
development of his vascular insufficiency 
to his penile arteries.

II.  Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that in 
the October 1995 rating decision on appeal and the March 1996 
statement of the case, the RO informed the veteran of the 
evidence necessary to establish entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 and the reasons 
and bases for denying the benefit.  In the March 1996 
statement of the case, the RO also included the pertinent 
regulation that applied to the veteran's claim for 
compensation benefits.  The RO also issued supplemental 
statements of the case in January 1997, May 1997, and June 
1999, which addressed additional evidence associated with the 
claims file and the reasons and bases that such evidence did 
not change the prior determinations.  Correspondence copies 
of all of these determinations were mailed to the veteran's 
accredited representative, the Disabled American Veterans.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran has not 
reported any private treatment for residuals of prostate 
surgery.  The VA medical records related to the veteran's 
prostate surgery have been obtained and associated with the 
claims file.  VA treatment records from the time of the March 
1980 transurethral resection of the prostate to the present 
time have been associated with the claims file as well.  The 
veteran has not alleged that there are any additional medical 
records related to treatment for residuals of prostate 
surgery that have not been associated with the claims file.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo VA examinations related to his claim.  

The Board notes that when it remanded the veteran's claim in 
December 1998, it asked that the veteran be examined and that 
the examiner give an opinion as to whether the veteran's 
erectile dysfunction was related to the 1980 transurethral 
resections of the prostate.  When the veteran was examined in 
February 1999, the examiner did not give an opinion as to the 
etiology of the erectile dysfunction.  The RO properly 
determined that the examination report was insufficient for 
rating purposes and requested another examination.  In the 
second examination report, the examiner addressed the 
etiology of the erectile dysfunction.  The Board appreciates 
the RO's compliance with the December 1998 remand.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

The provisions of 38 U.S.C.A. § 1151 (West 1991) provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (2000) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation is not warranted for the continuance or natural 
progress of a disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.

Section 1151 was amended, effective October 1996.  The 
amendment reinstituted a requirement of fault for recovery 
under the provisions of 38 U.S.C.A. § 1151.  In a precedent 
opinion dated December 31, 1997, the Acting General Counsel 
of VA concluded that the term "all claims for benefits under 
38 U.S.C. § 1151, which governs benefits for persons disabled 
by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 
40-97 (December 31, 1997).  The appellant's claim for 
compensation under 38 U.S.C.A. § 1151 was filed in 1993 and 
thus will be considered under the law and regulation that do 
not require fault on behalf of VA.  Additionally, in a 
General Counsel opinion, which was issued prior to the 
December 1997 opinion, the Office of General Counsel 
determined that compensation under 38 U.S.C.A. § 1151 for 
injuries suffered "as a result of . . . hospitalization" 
was not limited to injuries resulting from the provision of 
hospital care and treatment, but may encompass injuries 
resulting from the risks created by any circumstances or 
incidents of hospitalization.  VAOPGCPREC 7-97 (January 29, 
1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, 
including the veteran's testimony at the RO and Board 
hearings, the Board finds that the preponderance of the 
evidence is against the grant of compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of prostate 
surgery, to include impotency.  The reasons follow.

The evidence that supports the veteran's claim is his and his 
spouse's testimony and statements that the veteran did not 
have erectile dysfunction prior to his undergoing the 
transurethral resections of the prostate in 1980 at a VA 
facility.  This would tend to establish a possible nexus 
between the surgeries conducted in 1980 and the veteran's 
erectile dysfunction.

The evidence against the veteran's claim is the September 
1980 VA hospitalization summary report and the May 1999 VA 
examination report.  Specifically, the September 1980 
hospitalization report shows the veteran had complained of 
impotence for one year prior.  This would place the veteran's 
impotence complaint prior to the February and March 1980 
transurethral resections of the prostate and would be 
inconsistent with the veteran's current allegation that he 
did not have impotence prior to the 1980 surgeries.  Although 
the veteran wrote "false" on the September 1980 
hospitalization report, the Board finds that the statement he 
made at the time he underwent the prosthesis placement was 
far more probative than his current assertion that he did not 
develop erectile dysfunction until after the February and 
March 1980 surgeries.  Such statement is a statement against 
interest, which gives it even more probative value.

Regardless, even if it was determined that the veteran's 
erectile dysfunction started after the veteran's 
transurethral resections of the prostate, a medical 
professional in a May 1999 examination report determined that 
the veteran's erectile dysfunction was most likely secondary 
to his vascular disease since the veteran had had coronary 
artery disease, which would indicate he had significant 
peripheral vascular disease.  The examiner noted that it was 
a coincidence that the veteran's erectile dysfunction 
coincided with the transurethral resections of the prostate.  
This is evidence against the veteran's claim for 
compensation.  The Board notes that there is no competent 
medical evidence to refute the examiner's May 1999 finding.  
The examiner made this determination based upon review of the 
evidence of record, examination of the veteran, and medical 
principles.  The Board finds that this medical opinion is the 
most probative piece of evidence related to the claim before 
it, and has no basis to doubt its credibility and accuracy.

The veteran and his spouse are certainly competent to report 
that the veteran's erectile dysfunction started after the two 
transurethral resections of the prostate; however, they are 
not competent to state that the cause of the erectile 
dysfunction was due to the transurethral resections, as they 
are lay people, and their opinions are not competent to 
establish medical etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of prostate surgery, to 
include impotency.  Without evidence refuting the May 1999 
medical determination, there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. 49.  The Board regrets that a more 
favorable decision could not be made.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of prostate surgery, to include 
impotency is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

